Citation Nr: 0126219	
Decision Date: 11/09/01    Archive Date: 11/20/01	

DOCKET NO.  01-00 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the character of the appellant's discharge from 
military service constitutes a bar to his receipt of 
Department of Veterans Affairs (VA) monetary benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from January 1949 to 
March 1954; the character of that service is the subject of 
this appeal.

This matter arises from a decision rendered in November 2000 
by the VA Regional Office (RO) in Louisville, Kentucky, that 
denied the benefit now sought on appeal.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.  

As a preliminary matter, the Board notes that during the 
pendency of this appeal on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for a 
benefit under a law administered by VA.  VCAA is applicable 
to all claims filed on or after the date of enactment or 
filed before the date of enactment and not yet final as of 
that date.  See VCAA, § 7(a), 114 Stat. 2096, 2099; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  This duty has 
not yet been met for the reasons stated below.

The record indicates unequivocally that the appellant was on 
active duty with the United States Army from January 1949 to 
March 1954.  He ultimately received an undesirable discharge.  
The appellant's service personnel records indicate that his 
initial term of enlistment in January 1949 was for a period 
of four years.  However, a DD Form 214 submitted to VA in 
April 1954, apparently from the service department, indicates 
that the appellant's initial enlistment was for a term of two 
years.  The RO accepted the information contained in the 
appellant's service personnel records to the effect that his 
initial term of enlistment was for a four-year period, and 
denied the appellant's claim accordingly.  In doing so, the 
RO rejected the information contained on the aforementioned 
DD Form 214 because it was not a "certified" copy of that 
document.  If, however, that document was, in fact, submitted 
by the service department (and the record is not clear in 
this regard), then further clarification is necessary.  This 
is particularly true since the appellant's first period of 
absence without leave (AWOL) began more than two years after 
his January 1949 entry into military service.  

As the RO correctly noted, a person shall be considered to 
have been unconditionally discharged or released from active 
military service if, among other things, the person served in 
the active military service for the period of time that he or 
she was obligated to serve at the time of entry into service, 
and the person was not discharged or released from such 
service at the time of completing that period of obligation 
due to an intervening enlistment or reenlistment, and the 
person would have been eligible for a discharge or release 
under conditions other than dishonorable at that time except 
for the intervening enlistment or reenlistment.  See 
38 C.F.R. § 3.13(c) (2000).

The discrepancy regarding the length of the appellant's 
initial active duty obligation beginning in January 1949 is 
further compounded by testimony given by him at a personal 
hearing conducted in August 2000.  Therein, he indicated that 
he initially enlisted in the United States Army for a period 
of two years.  Until this matter is further clarified, 
appellate action in this case would be premature.

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  The RO should contact the appropriate 
service department.  That department 
should be informed of the conflicting 
information in this case, and should be 
requested to furnish a certification 
regarding the length of time that the 
appellant was obligated to serve when he 
enlisted in the United States Army in 
January 1949.  All information so 
received should be made a permanent part 
of the appellate record.  

2.  Once the foregoing has been 
accomplished, the RO should again review 
the claim.  If the benefit sought on 
appeal is not granted, both the appellant 
and his representative should be 
furnished a supplemental statement of the 
case.  This should include the laws and 
regulations regarding conditional 
discharges, as well as an explanation as 
to why the appellant's service does not 
qualify for such consideration under the 
provisions of 38 C.F.R. § 3.13.  They 
should also be given the appropriate time 
period in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration.  
The appellant need take no action unless so informed.  The 
purpose of this REMAND is both to obtain clarifying 
information and to accord the appellant due process of law.  
No inference should be drawn regarding the final disposition 
of the claim.  The appellant has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




